This was a suit brought by the appellee against the appellant, to recover damages for personal injuries. The plaintiff was, at the time of the injury, in the employ of the defendant. In the complaint, it was alleged that the injuries complained of -were caused by the negligence of one Mehaffey, who was also in the employment and ser*679vice of the defendant, and who had. intrusted to him, by the defendant, superintendence over the plaintiff and over the work, which ivas being done by the plaintiff. There were verdict and judgment for the plaintiff, assessing his damages at five thousand dollars.
On this appeal, after carefully examninig the testimony in the case, this court is of the opinion that there was no evidence before the jury to support the averments of the complaint; and that, therefore, the case as alleged in the complaint, was not made out, and that the general affirmative charge should have been given for the defendant.
The judgment is reversed and the cause remanded.
Opinion
Per Curiam.